Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 (and similarly claim 7) is/are objected to as claim 2 language discloses, in part, “the at least one display data comprises a rendering of at least a portion of a virtual airspace to which is mapped a position of the first vehicle and at least one other vehicle”. The language is confusing and incomprehensible. The multi-meaning word “rendering” occurs only in the claims, not the in the specification. Based Google online dictionary search, with the word related to display or computing, it means “the processing of an outline image using color and shading to make it appear solid and three-dimensional”, which does not clarify the claim language. Similarly, the term “virtual airspace” occurs only in the claims, not the in the specification. It is unclear what the term means, and how an airspace (transparent) becomes virtual, or being rendered. 
Claim 4 (and similarly claim 9) is/are objected to as claim 4 language discloses, in part, “the at least one other vehicle comprises a simulated vehicle”. A vehicle is made of real materials like glass and aluminum. A simulated vehicle is virtual. A vehicle stays the same regardless of being simulated or not. A real vehicle cannot comprise a simulated vehicle. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-9 are rejected under 103 as being unpatentable over Brinkman; Ron et al. (US 20100283635 A1) in view of Lawrence; Sean J.(US 20170064157 A1)  
As to claim 1, Brinkman discloses a wearable display device for facilitating provisioning of a virtual experience ([0007] FIG. 1 is functional block diagram of a generalized avionics display system. [0016] Image-generating devices suitable for use as monitor 24 ...  monitor 24 may be worn by one or more members of the flight crew. 
The office considers the display device being wearable is a design option, and the display device for facilitating provisioning of a virtual experience is an intended use),
the wearable display device comprising: a support member configured to be mounted on a user in a first vehicle; a display device attached to the support member ([0016]  ...  monitor 24 may be worn by one or more members of the flight crew, which inherently comprising a support member to be mounted on a user), wherein the display device is configured for displaying at least one display data (Any display monitor is inherently configured to displaying display data); 
Brinkman fails to directly disclose a disturbance sensor configured for sensing a disturbance in a spatial relationship between the display device and the user. 
However, in a pertinent field of endeavor, Lawrence discloses at least one disturbance sensor configured for sensing a disturbance in a spatial relationship between the display device and the user ([0028] ...camera 111, which is configured to collect time consecutive image frames (i.e., video data) that capture the viewer of the display. With image processing algorithms, movement of the display viewer's eyes, face, and/or head with respect to display device 110 may be tracked).
It would have been obvious to one of ordinary skill in the art to combine Lawrence's viewer tracking camera with Brinkman‘s display device, “to compensate presentation of the content onto the display screen ... for a better, less-irritating viewing experience”, as disclosed by Lawrence in paragraph [0028].
The combination of Brinkman and Lawrence continues to teach 
a processing device communicatively coupled with the display device 
(Lawrence [0024] Certain portions of the material disclosed herein may be implemented in hardware, for example with a programmable microprocessor, vector processor, or ASIC), wherein the processing device is configured for: 
receiving the at least one display data; 
analyzing the disturbance in the spatial relationship (Lawrence [0028] With image processing algorithms, movement of the display viewer's eyes, face, and/or head with respect to display device 110 may be tracked); 
generating a correction data based on the analyzing; and 
generating a corrected display data based, at least in part, on the at least one display data and the correction data (Lawrence [0028] ...relative motion jitter is then employed within a content rendering pipeline to compensate presentation of the content onto the display screen of device 110 for a better, less-irritating viewing experience). 

As to claim 2, Brinkman and Lawrence continue to disclose the wearable display device of claim 1, wherein the at least one display data comprises a rendering of at least a portion of a virtual airspace to which is mapped a position of the first vehicle and at least one other vehicle (Brinkman Fig. 4, paragraph [0042]. See also claim 2 objections above). 

As to claim 3, Brinkman and Lawrence continue to disclose the wearable display device of claim 2, wherein the position of the first vehicle with respect to the position of the at least one other vehicle in the real world differs from that of the position of the first vehicle with respect to the position of the at least one other vehicle in the virtual airspace (the first vehicle with respect to the position of the at least one other vehicle in the real world normally are miles apart. In the virtual airspace as shown in a display monitor, they are inches apart). 

As to claim 4, Brinkman and Lawrence continue to disclose the wearable display device of claim 2, wherein the at least one other vehicle comprises a simulated vehicle (Brinkman Fig. 4. See also claim 4 objections above). 

As for claims 6-9, Brinkman and Lawrence disclose a method performed by the wearable device as disclosed in claims 1-4, respectively. Therefore claims 6-9 are rejected with similar rationale as explained in the office action of claims 1-4, respectively.   

Claims 5 and 10 are rejected under 103 as being unpatentable over Brinkman and Lawrence, and further in view of SEMBA; Satoshi (US 20160188857 A)
As to claim 5, Brinkman and Lawrence disclose the display device of claim 1.
Brinkman and Lawrence fail to disclose wherein receiving the at least one display data further comprises receiving authentication data. 
However, in a pertinent field of endeavor, SEMBA discloses a display device wherein receiving the at least one display data further comprises receiving authentication data ([0057] As illustrated in FIG. 4B, “user ID”, “face image data”, and “palm image data” are included in the items of information relating to authentication information 410 in the present embodiment).
It would have been obvious to one of ordinary skill in the art to integrate SEMBA's authentication data into Brinkman’s modified display device, “to increase a capacity for detecting fraudulent applications and strengthening security”, as disclosed by SEMBA in paragraph [0029]. 

As for claim 10, Brinkman, Lawrence and SEMBA disclose a method performed by the wearable device as disclosed in claim 5. Therefore claim 10 is rejected with similar rationale as explained in the office action of claim 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621